Citation Nr: 1244440	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-21 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to a rating greater than 20 percent for status-post left knee meniscectomy.

3.  Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the left knee.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from June 1979 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was previously before the Board in February 2012 and remanded for additional development.  In regard to the appellant's increased rating claims, the Board finds that the RO substantially complied with the mandates of the February 2012 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As discussed below, during the period on appeal, the appellant asserted that she was unemployed due to her left knee disability.  See e.g. April 2008 VA examination report.  In light of this evidence, the Board finds the issue has been raised by the record in connection with the increased rating on appeal here.

The issues of entitlement to service connection for a right knee disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the period on appeal, the appellant's status-post left knee meniscectomy has been manifested by moderate recurrent subluxation and lateral instability.

2.  During the period on appeal, the appellant's service-connected degenerative joint disease of the left knee has been manifested by flexion limited to no less than 45 degrees, including following repetitive motion, extension limited to no more than 3 degrees, and pain.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating greater than 20 percent for the service-connected status-post left knee meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5299-5257 (2012).  

2.  The criteria for entitlement to an initial rating greater than 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5010, 5260, 5261 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  More specific notice is required in claims for increased compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's increased rating claims.  Appropriate notice was provided in July 2004 and August 2008 letters.  The claims were subsequently readjudicated, most recently in an October 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333; See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  VA treatment records dated subsequent to December 2008 have been associated with the appellant's virtual VA file, in compliance with the February 2012 remand.  Stegall, 11 Vet. App. at 268.  The appellant has at no time referenced outstanding records that she wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran appropriate VA examinations in November 2004, March 2005 and April 2008.  The examinations are adequate because they are based on thorough examinations, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests, to include x-rays.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

In the February 2012 remand, the Board requested a new examination to determine the current nature and severity of the left knee disability.  A VA record printed in June 2012, with a notation from July 2012, reflects that the appellant was scheduled for a VA examination and failed to report.  The claims folder also contains correspondence dated in February 2012 which informed the appellant that it was necessary for her to be scheduled for a new examination and the consequences of failing to report for the examination.  The Board acknowledges that the claims file does not contain a copy of the actual notice sent to the appellant regarding the scheduling of his VA examination.  Nonetheless, there is no indication from the record that such a notice was not sent to the appellant.  The VA record indicates the notice was sent to the appellant's new Georgia address, after an unsuccessful attempt to contact her at a previous address.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Furthermore, the appellant has not asserted that she did not receive notice of the scheduled examinations.  A review of the record reveals that there has been no communication from the appellant subsequent to her failure to report to the scheduled VA examination.  Additionally, correspondence sent to her Georgia address has not been returned as undeliverable.  The duty to assist is not a one-way street.  It is the appellant's responsibility to co-operate in a meaningful manner with examinations scheduled to assist her in substantiating his claim.  See Wood v. Derwinski, 1 Vet. App, 190 (1991).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2012).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a January 2003 rating decision, the RO granted service connection and assigned an initial 10 percent rating for status-post meniscectomy for left knee meniscus tear, effective from May 2002.  Notice of that decision was provided to the Veteran in a letter dated that same month.  In correspondence received at the RO on July 1, 2004, the Veteran submitted a notice of disagreement as to that rating decision.  In July 2004 correspondence, the RO notified the Veteran that her July 1 correspondence could not be accepted as a notice of disagreement because the appeal period had expired.  She was notified of her appellate rights regarding that determination.  

The RO construed the Veteran's July 1, 2004, correspondence as a claim for an increased evaluation for service-connected left knee meniscus tear, status-post meniscectomy.  As such, the rating period on appeal is from June 30, 2003.  38 C.F.R. § 3.400(o)(2).  In the April 2005 rating action on appeal, the RO granted service connection and assigned an initial 10 percent rating for degenerative joint disease of the left knee. effective March 31, 2004.  Thus, the period on appeal for that disability is from March 31, 2004.

The appellant's service-connected left knee meniscus tear, status-post meniscectomy, is evaluated under Diagnostic Code (DC) 5299-5257 and rated by analogy to DC 5257.  The specifically diagnosed knee condition was not listed, and so an equivalent Code was selected based on the anatomical location, functions affected, and symptomatology.  38 C.F.R. § 4.20.  Her degenerative joint disease of the left knee is evaluated under Diagnostic Code 5010 for arthritis, which is in turn rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.

There are numerous Diagnostic Codes which are potentially applicable to evaluation of a knee disability.  Code 5256 is utilized for evaluation of ankylosis or the functional equivalent; as there remains some motion of the left knee, this Code is not applicable here.  Codes 5258 and 5259 evaluate impairment of the semilunar cartilage, or menisci;.  Finally, while evaluations under Code 5262 may be based in part upon knee disability, the underlying impairment must be related to damage to the bones of the lower leg.  No tibia or fibula impairment is shown here. 38 C.F.R. § 4.71a . 

Code 5257 evaluates disabilities of the knee based on the degree of subluxation and instability of the joint.  Slight impairment merits a 10 percent evaluation. Moderate impairment warrants 20 percent.  A 30 percent evaluation is assigned where the impairment is severe.  38 C.F.R. § 4.71a , Code 5257. 

For limitation of motion, there are two potentially applicable Diagnostic Codes.  Code 5260 assigns evaluations based on limitation of flexion.  Limitation to 60 degrees merits a noncompensable, or 0 percent, evaluation.  A 10 percent evaluation is assigned for limitation to 45 degrees.  Limitation to 30 degrees flexion warrants a 20 percent evaluation, and a 30 percent evaluation is assigned for limitation to 15 degrees of flexion.  38 C.F.R. § 4.71a, Code 5260. 

Limitation of extension is rated under Code 5261.  A noncompensable evaluation is assigned for limitation to 5 degrees.  A 10 percent evaluation is for assignment when extension is limited to 10 degrees.  Fifteen degrees limitation merits a 20 percent evaluation, and 20 degrees merits a 30 percent evaluation.  Limitation to 30 degrees is evaluated as 40 percent disabling, and limitation to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Code 5261. 

Separate ratings may be assigned for knee disability under Diagnostic Codes 5257, 5260, and 5262.  The symptomatology supporting the evaluations does not overlap; limitation of motion (in distinct planes) and stability are distinct from each other.  See generally VAOPGCPREC 23-97, VAOPGCREC 9-98, VAOPGCPREC 9-04. 

III.  Analysis

The appellant contends that she is entitled to higher ratings for her service-connected left  knee meniscus tear, status-post meniscotomy and service-connected degenerative joint disease of the left knee.  For the reasons that follow, the Board concludes that higher evaluations are not warranted.

The evidence of record reflects that the appellant consistently reported left knee pain.  See e.g. March 2004 VA treatment record.  VA treatment records from 2011 indicate she was receiving injections for pain in her left knee.

As discussed above, the appellant's service-connected status-post left knee meniscectomy is currently rated as 20 percent disabling under Diagnostic Code 5299-5257.  The evidence during the period on appeal reflects that the appellant's left knee had moderate instability.  An August 2005 VA treatment record indicates that during a left knee evaluation, the appellant reported wearing a knee brace in the past year secondary to worsening right knee pain, locking up of the knee and giveaway weakness.  On examination, there was varus laxity.  A March 2005 VA examination report indicated there was laxity of the left knee with lateral compression and there was a slightly positive Lachman's test.  The VA examiner found that the appellant had degenerative joint disease of the left knee with knee pain and moderate instability with MRI abnormalities.  The appellant wore a Velcro brace.  At a November 2004 VA examination, the appellant complained of intermittent swelling, intermittent giving way, locking or catching of the knee and pain with ambulation.  She reported that she wore a Neoprene knee sleeve occasionally.  On examination, there was 2+ medial laxity to the knee when she was in 30 degrees of flexion.  The anterior drawer and Lachman's drawer tests were negative.  A McMurray's test was positive.  The November 2004 VA examination report indicated the appellant had considerable guarding during the left knee examination, making it more difficult.  She did not wear a brace.  The gait was even, without a limp and without ambulatory aid.  

A November 2005 VA treatment record indicated that the appellant wore a stabilizing left knee brace.  She had a range of motion from approximately 3 degrees to 90 degrees.  She was stable to varus and valgus stress.  She had a mild 1+ anterior drawer with a good endpoint.  She had no significant tenderness in either the medial or lateral joint line.  

A May 2007 X-ray report indicated there was subluxation in the left knee.  A February 2008 orthopedic follow-up note indicated that an X-ray showed severe medial compartment degenerative joint disease with associated lateral joint degenerative joint disease.  The assessment was severe left knee degenerative joint disease.  The April 2008 VA examination report reflects that the appellant reported experiencing almost constant left knee effusion and instability symptoms.  However, on examination, there was no ligamentous laxity in the left knee.  A McMurray sign test was negative.  

A July 2011 VA X-ray report of the left knee indicated there were severe degenerative changes of the left knee with "considerable subluxation at the medial aspect of the medial cartilage, slightly more than on the previous study."  There was considerable loss of medial knee joint cartilage space with a "bone-on-bone" apposition, sclerosis and roughening of the articular surface of the lateral femoral condyle and lateral tibial plateau.  The degenerative changes in the medial left knee joint cartilage space had also progressed with some increased sclerosis.  There was a sclerotic lucent body within the left knee joint space which was unchanged.  There was probably joint effusion of the left knee.

The Board finds that the overall evidence reflects the appellant's disability is consistent with moderate recurrent subluxation or lateral instability.  The March 2005 VA examiner found the appellant had moderate instability of the left knee.  Although the appellant reported having almost constant left knee effusion and instability symptoms, the Board finds it significant that on examination, there was no ligamentous laxity in the left knee.  The appellant is competent to report symptoms capable of lay observation, such as the knee giving way.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board generally finds the appellant's statements to be credible.  However, the Board finds the appellant's assertion to the August 2005 VA examiner that she had constant instability symptoms to be less than credible, since they were inconsistent with the objective findings at the VA examination.  The July 2011 VA X-ray report indicated there was considerable subluxation at the media aspect of the medial cartilage, but noted that there was only "slightly more" subluxation than on the previous study.  A November 2011 VA treatment record on Virtual VA indicates the appellant was able to walk 3 times a week to lose weight.  The appellant's VA treatment records and VA examination reports do not reflect that she has needed to use an assistive device other than a knee brace.  The November 2004 VA examination indicated anterior drawer and Lachman's drawer tests were negative.  A McMurray's test was positive.  At the November 2004 VA examination, the appellant's gait was even, without a limp and without ambulatory aid.  At the April 2008 VA examination, the appellant walked with a mildly antalgic gait favoring the left leg.  Based on the above evidence, the Board finds that the appellant had moderate, but not severe, recurrent subluxation and lateral instability of the left knee during the period on appeal.  An increased rating is not warranted under DC 5257.    

The Board finds that the evidence does not reflect that the left knee had limitation of motion warranting a rating in excess of 10 percent for degenerative joint disease of the left knee.  The evidence does not show that the appellant's left knee flexion was limited to 30 degrees or less, which would warrant a 20 percent rating or that the appellant's left knee extension was limited to a compensable degree.  The November 2004 VA examination report reflects that the appellant had a pain-free range of motion from 0 to 100 degrees and there was some complaint of knee pain from 100 to 120 degrees.  The March 2005 VA examination report indicates that the appellant's left knee had range of motion of 0 to 95 degrees.  The examiner did not quantify any additional loss of motion, but the appellant estimated that there was additional limitation following repetitive use of 20 percent.  She estimated that during a flare-up, the additional limitation of motion was 50 percent, which occurred one time a day for two to three hours.  The November 2005 VA treatment record reflects her left knee had a range of motion from approximately 3 degrees to 90 degrees.  She had no significant tenderness in either the medial or lateral joint line.  She had mild crepitus over the patella with range of motion.  The assessment was probable end-stage degenerative joint disease of the left knee.  The April 2008 VA examination report indicated the left knee had flexion of 0 to 90 degrees, and 0 to 60 degrees following repetitive motion.  Thus, even following repetition at the April 2008 VA examination, the appellant did not have left knee flexion that more closely approximate a 20 percent rating under Diagnostic Code 5260.  The appellant had extension of limited to no more than 3 degrees of the left knee.  Extension limited to 5 degrees would warrant only a noncompensable rating under Diagnostic Code 5261.  Thus, a higher rating for degenerative joint disease of the left knee is not warranted under Diagnostic Code 5261.

In Deluca v. Brown, 8 Vet. App. 202 (1995), the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2012).   The Board has considered the appellant's contentions that she has pain on motion of her left knee and her other knee symptoms.

A June 2004 VA X-ray report of the left knee indicated that only a small portion of the anterior horn of the medial meniscus was identified.  There was severe chondromalacia in the medial compartment, with areas of edema in the medial tibial plateau and medical femoral condyle.  There were bony fragment or fragments medially at the joint line, and a large loose body in the intercondylar region.  The anterior cruciate ligament was not visualized, which the VA physician noted may be secondary to rupture.  

At the November 2004 VA examination, there was no effusion or tenderness with manipulation of the patella.  There was medial joint line and lateral join line tenderness.  A May 2007 X-ray report indicated that there was progressive degeneration of the left knee joint with obliteration of the medial compartment and large marginal hypertrophic spurs with erosion and sclerosis of the opposing surfaces.  

The November 2004 VA examination indicated there was patellar crepitus with active flexion and extension of the knee.  A straight leg rating test was negative to 90 degrees.  The diagnosis was severe medial compartment degenerative joint disease of the left knee with chronic knee pain, limitation of motion and limitation of walking distance.  The VA examiner found that pain in the upper portion of the left leg or thigh area was radiating from the lumbar spine and was unrelated to the left knee pain.  

The March 2005 VA examination report reflects that the appellant's left knee had slight fluid and moderate crepitus.  There was tenderness all the way around the knee.  The appellant wore a Velcro brace.  She reported that she could only stand five minutes and could only walk a block or drive for 30 minutes.  She reported her knee would intermittently lock up about one time a day.  The joint was painful on motion.  On examination, the left knee had painful motion, weakness, excessive fatigability and incoordination resulting in falling.  The VA examiner noted that the major component was pain and the next component was that of the instability of the knee.  The VA examiner stated that the weakened movement and excessive fatigability were moderate in degree.  

An August 2005 VA treatment record reflects that the left knee had joint swelling, varus deformity and lateral thrust upon ambulation, and knee crepitus.  The August 2005 VA treatment record indicates that a left knee X-ray series showed severe varus deformity of the left knee with bone on bone, worse over the medial compartment.  A February 2004 VA treatment record indicated the appellant had internal derangement of the left knee with a possible loose body.  

In an April 2008 statement, the appellant stated that she received steroid injections ever three months in her left knee in an effort to decrease the pain and help provide more stabilization to her knee.  The April 2008 VA examination report indicated the appellant had received interarticular corticosteroid injections recently.  The appellant reported that she was no longer able to complete any yard or household chores that required prolonged walking or standing, kneeling, crouching, squatting or climbing type activities.  She walked with a mildly antalgic gait favoring the left leg.  A July 2011 VA treatment record indicated the appellant reported constant left knee pain which was increased by standing and walking.

As noted above, at the April 2008 VA examination, following repetitive motion, the appellant's left knee flexion decreased from 90 degrees to 60 degrees.  However, flexion limited to 60 degrees does not warrant a higher rating under Diagnostic Code 5260.  The appellant complained of pain through the entire arc of knee flexion.  There was no apparent weakness, fatigability or loss of coordination during or following three repetitions of range of motion.  The VA examiner noted that loss of active range of motion appeared volitional and exaggerated.  The appellant is competent to report symptoms capable of lay observation, such as knee pain.  The Board finds the appellant's complaints of pain to be credible.  However, due to the April 2008 VA examiner's note that the appellant's loss of active range of motion appeared volitional and exaggerated, the Board finds her statements regarding the loss of motion of her left knee to be less than credible to the extent they are not consistent with the objective evidence of record.  At the March 2005 VA examination, the examiner did not objectively quantify any functional impairment due to pain, but the appellant estimated an additional 20 percent loss on repetitive use and an additional 50 percent loss during a flare-up.  As the appellant's left knee had a range of motion of 95 degrees at the March 2005 VA examination, an additional 20 percent loss would be to approximately 75 degrees of flexion while an additional 50 percent loss would be 42.5 degrees.  Assuming the appellant's statement is credible, flexion of 75 degrees would not more closely approximate the criteria for a 20 percent rating under DC  5260.  While limitation of flexion to 42.5 degrees is less than to 45 degrees, which is contemplated by the currently assigned 10 percent rating, the Board finds that the loss of motion does not more closely approximate the criteria for a 20 percent rating.  Even assuming the appellant's assertion of pain is credible, the examiner did not objectively quantify the additional limitation of motion and the additional loss is based on the appellant's "estimate" only.  The Board remanded for another examination to determine the functional impairment related to the knee, but the Veteran failed to report to the examinations.  

Based on the above evidence, the Board finds that a higher rating is not warranted for status-post left knee meniscectomy or degenerative joint disease of the left knee due to functional impairment.  A November 2011 VA treatment record reflects that the appellant reported walking 3 days per week.  Although the appellant reported using a knee brace at some of her examinations, she did not report using an assistive devices.   At the April 2008 VA examination, the appellant reported using a left knee elastic knee brace, but denied using any other orthopedic assistive devices.  The Board finds it significant that at the April 2008 VA examination the appellant had muscle strength of 5/5 for all muscle groups of the bilateral lower extremities.  There was no muscle wasting or atrophy, which demonstrates that the appellant was able to use her knee.  The Board finds that a higher rating is not warranted under DeLuca for functional impairment caused by her left knee disabilities.  38 C.F.R. §§ 4.40, 4.45 and 4.59 (2012).    

The Board has also considered whether the appellant is entitled to a higher rating for her left knee disabilities under another Diagnostic Code.  The appellant has a range of motion and no clinical evidence of atrophy, thus a rating under DC 5256 for ankylosis is not warranted. 

Diagnostic Codes 5258, 5259, 5262 and 5263 would not provide the appellant with a higher rating.  The maximum ratings under those Diagnostic Codes are 10 to 20 percent, and the appellant is already receiving a 20 percent rating under Diagnostic Code 5299-5257 and a 10 percent rating under Diagnostic Code 5010.  

The Board has also considered whether the appellant should be entitled to a separate rating for a scar of the left knee, but finds that she should not.  The November 2004 VA examination report reflects that the appellant's left knee had small, well-healed arthroscopy scars.  Thus, the evidence is against a finding that the Veteran has a scar with is painful and/or unstable, or a total area of 39 square cm (6 square inches) in size which would warrant a separate rating.

The Board has considered whether extraschedular consideration is warranted based on the evidence of functional, including occupational, impairment secondary to the left knee disability.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the symptoms of the Veteran's left knee disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the left knee disability is primarily manifested by limitation of motion due to pain and instability.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion and instability, and the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Entitlement to a rating greater than 20 percent for status-post left knee meniscectomy is denied.

Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the left knee is denied. 


REMAND

In regard to the appellant's claim for entitlement to service connection for a right knee disorder, the Board finds that further development is necessary prior to adjudication of the claim.  In the February 2012 remand, the Board noted that an opinion was needed to determine whether the right knee disorder was related to service or a service-connected disability.  Although a March 2005 VA examiner found that the appellant's right knee condition was unrelated to her left knee disability, the VA examiner did not provide a rationale for this conclusion.  The VA examiner also failed to address whether the right knee condition was aggravated by her service-connected left knee disability.  In the February 2012 remand, the Board stated that an opinion was needed and requested an examination.  As discussed above, the appellant failed to report for an examination.  However, the Board finds that there is sufficient evidence of record for a VA examiner to provide an opinion as to whether the appellant has a right knee disability that is related to or aggravated by her service-connected left knee disabilities.  Consequently, the claim is remanded for a VA opinion on the etiology of the appellant's right knee condition.

In the February 2012 remand, the Board noted that the appellant had asserted that she was unable to work because of her left knee disabilities.  At the November 2004 VA examination, she reported that she was a substitute teacher until five weeks prior when she quit her job because she was unable to do the repetitive standing, sitting and walking required of a teacher.  At the April 2008 VA examination, the appellant reported that she had not been able to work full-time since 2003 due to her left knee condition.   The claims file also contained evidence that the appellant reported she was opening a day care facility.  See September 2007 VA treatment record.  Based on the contradictions of record, the Board found the issue of entitlement to a TDIU was not before the Board and referred the matter to the agency of original jurisdiction (AOJ) for appropriate action to clarify whether the appellant was employed and, if so, whether she was seeking TDIU.  However, the Appeals Management Center (AMC) did not address the issue of entitlement to a TDIU.  In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service- connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Board finds that although the evidence is unclear as to whether the appellant is currently unemployed or marginally employed, the evidence indicates that during the period on appeal the appellant claimed that she was unemployed due to her left knee disability.  Thus, the Board finds that the appellant raised the issue of entitlement to a TDIU during the period on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in connection with her inferred claim for TDIU.

2.  Provide the claims file, including any pertinent records in the Virtual VA claims file if the examiner does not have access to them, to an appropriate VA clinician to provide an opinion as to whether it is at least as likely as not (50% probability) that appellant has a right knee disorder that: (a) had its onset in service; (b) is causally related to service; (c) was caused by the service-connected left knee disabilities, to include any associated altered gait; or (d) was aggravated (i.e. permanently worsened) by the left knee disability, to include any associated altered gait.  

An explanation should be provided for any opinion expressed, preferably with discussion of the notation reported in the November 2005 VA treatment record that the "right knee pain was possibly secondary to favoring the left knee."

 
If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

If the clinician determines that an examination would be helpful, an attempt should be made to schedule the appellant for a VA examination.  However, if the appellant does not report for the examination, the clinician should provide an opinion based on the available evidence of record.

3.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a right knee disorder and entitlement to a TDIU.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


